Case 2:17-cv-02419-SRC-CLW Document 28 Filed 10/11/18 Page 1 of 1 PageID: 47
Case 2:17-cv-C2419-SRC-CLW Document 27                 IUed 10/10/18 Page 1 of 1 PagelD: 46




     MARKS, O’NEILL, O’BRIEN,
     DOHERTY & KELLY, P.C.
     BY: Gcri D. Jaffee, Esquire                             ATTORNEY FOR DEFENDANT
     Attorney ID: 00828-2001                                 Mendez Trucking, Inc. and Richard
     535 Route 38 East                                       Gutierrez
     Suite 501
     Cherry Hill, NJ 08002
     (856) 663-4300

     081-103512_(GDJ/PJN)

     Joseph Escobar                                                SUPERIOR COURT OF
                                                                       NEW JERSEY
                     vs.                                         DISTRICT COURT COUNTY
                                                                      LAW DIVISION
     Mendez Trucking, Inc. and Richard Gutierrez
                                                         I    DOCKET NO. 2:17-cv-02419-SRC-
                                                                         CLW

                                                                        CIViL ACTION

                                                                STIPULATION OF DISMISSAL
                                                                     WITH PREJUDICE


             The matter in difference in the above entitled action having been amicably adjusted by

    and between the parties, it is hereby stipulated and agreed that the same be and it is hereby

    dismissed without costs against any party.


     Marks, O’Neill, O’Brien, Doherty                  David J. Hernandez & Assod


                                                         y
        /e              squire                                iaidez, Esquire%
           tt rn    fo efendant,                              Attorney for Plaintiff,
                d Tru king, Inc. and                          Joseph Escobar
            ‘tch.r 0 tierrez


    Date:_____

                                         ID
                                                 -1onorabJ Stanbyl.
    (NJ901251 I)
                                                 United States DIstrktm
